Citation Nr: 1812024	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  11-24 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine with radiculopathy for the purposes of accrued benefits.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected degenerative disc disease of the lumbar spine with radiculopathy for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1989.  The Veteran passed away in November 2013, and the Appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2012, the Veteran and the Appellant testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript is of record.

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is part of a claim for an increased rating when such claim is expressly raised by a veteran or reasonably raised by the record.  Here, in his September 2011 VA Form 9, the Veteran contended that he was unable to work as a result of his service-connected lumbar spine disability.  Therefore, the Board has jurisdiction over this issue as part and parcel of the claim for an increased rating and has listed such on the title page.

In a September 2013 rating decision, the agency of original jurisdiction (AOJ) granted entitlement to a TDIU, effective April 23, 2013.  However, a TDIU is still available prior to April 23, 2013.  Because the Veteran's claim for an increased rating was received on August 3, 2009, and because his claim for a TDIU stems from that August 2009 claim, the Board finds that the issue on appeal is appropriately characterized as entitlement to a TDIU prior to April 23, 2013.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a January 2014 decision, the Board dismissed the claim for a rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine with radiculopathy due to the Veteran's passing.  Subsequently, in September 2017, the AOJ recognized the Appellant as the substitute claimant for the purposes of accrued benefits.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, a January 2014 Board decision dismissed the claim for a rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine with radiculopathy due to the Veteran's passing.  Subsequently, in September 2017, the AOJ recognized the Appellant as the substitute claimant for the purposes of accrued benefits and recertified the appeal to the Board.

However, following the issuance of the August 2011 Statement of the Case, but before the case was recertified to the Board in September 2017, additional evidence was added to the record, including VA treatment records, a September 2013 VA examination report, and private treatment records.  This evidence has yet to be considered in connection with the claims on appeal.

The appellate scheme set forth in 38 U.S.C. § 7104(a) (2014) contemplates that pertinent evidence will be first reviewed at the AOJ so as to not deprive the claimant of an opportunity to prevail with a claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

When the AOJ receives pertinent evidence prior to certification to the Board that is relevant to a claim or claims properly before it that is not duplicative of evidence already discussed in the Statement of the Case or Supplemental Statement of the Case, it must prepare a Supplemental Statement of the Case reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2017).  Accordingly, this matter must be remanded for the AOJ to consider the additional evidence received following the issuance of the August 2011 Statement of the Case.  Furthermore, given that the Appellant was only recognized as the substitute claimant in September 2017, in the interests of due process, a remand is appropriate to allow her the opportunity to submit additional evidence in support of the claims on appeal.

A remand is also necessary in order to obtain outstanding VA treatment records.  The most recent VA treatment records associated with the claims file are dated through March 29, 2012.  As noted above, the Veteran passed away in November 2013.  As the Veteran's VA treatment records dated from March 2012 to November 2013, if procured, could bear on the outcome of the claims on appeal, efforts must be made to obtain them.  See 38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  Additionally, and as noted above, the Appellant should be given the opportunity to provide any additional evidence in support of the claims on appeal.

Finally, as noted in the Introduction, a claim of entitlement to a TDIU prior to April 23, 2013, due to the Veteran's lumbar spine disability was raised by the record in connection with his claim for an increased rating.  See Rice, supra.  Therefore, on remand, the AOJ should adjudicate this matter in the first instance to avoid any prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all of the Veteran's VA treatment records dated from March 2012 to November 2013.

2.  Give the Appellant an opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Appellant provides the appropriate authorization.

3.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Thereafter, and after any further development deemed necessary, readjudicate the claim for an increased rating, and adjudicate the matter of entitlement to TDIU prior to April 23, 2013.  If the benefit sought on appeal is not granted, the Appellant and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the appeal should be returned to the Board for further appellate consideration, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




